DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are pending.
Drawings
The drawings are objected to because in Figures 2, 6-9 and 11 the lines are unclear and do not show all the details of the parts.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 6, 13 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 7,153,230 to Ai.
Regarding claim 1, the Ai patent teaches a transmission having a sun roller 2 having a first longitudinal axis; a traction ring 1 having a second longitudinal axis, wherein the first longitudinal axis is radially offset from the second longitudinal axis; a plurality of traction planets 3, 4 disposed adjacent the sun roller and the traction ring; at least one reaction roller 5 disposed adjacent at least one of the traction planets (the roller 5 is adjacent to the planets 3, 4 as broadly recited in the claims as it is still within the ring 1 and is therefore adjacent to the planets 3, 4); and a carrier assembly 6 coupled to at least one of the traction planets and the at least one reaction roller.  See column 3, lines 5-50 and Figs. 1-5.
Regarding claim 2, for the purposes of this claim interpretation one planet roller is 3, another planet roller is part 5 and the reaction roller is part 4 in Fig. 5.  Therefore, the planets includes at least one fixed traction planet 3 and at least one floating traction planet 5 as shown in Fig. 4 where the planet 5 has no center shaft attached to the carrier and planet 3 does.

Regarding claim 5, the carrier assembly 6 is coupled to the at least one fixed traction planet 3.  See Fig. 4.
Regarding claim 6, a ring coupling coupled to the traction ring 101.  In Fig. 8 the ring coupling is interpreted as the flat planar portion of the ring 101.
Regarding claim 13, a support shaft 22 coupled to the at least one fixed traction planet 3, wherein the support shaft couples to a first carrier 6 member of the carrier assembly.  See Fig. 4.
Regarding claim 14, the first carrier member includes a slot configured to receive the support shaft therein.  The hole above reference number 6 is interpreted as a slot to receive the shaft 22.  See Fig. 4.
Allowable Subject Matter
Claims 4, 7-12 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent No. 4,224,840 to Kraus shows a roller transmission having rollers the pivot.
U.S. Patent No. 4,408,503 to Kraus teaches planetary rollers the pivot eccentrically.
U.S. Publication No. 2009/0124447 to Marumoto teaches a planetary roller that has lever arms that move the planets.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN HOLMES whose telephone number is (571)272-3448.  The examiner can normally be reached on 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/JUSTIN HOLMES/Primary Examiner, Art Unit 3659